UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011. ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-16133 DELCATH SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 06-1245881 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 810 Seventh Avenue, Suite 3505, New York, New York 10019 (Address of principal executive offices) (212) 489-2100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer¨(Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As ofMay 5,2011,43,156,677shares of the Company’s common stock, $0.01 par value were outstanding. DELCATH SYSTEMS, INC. (A Development Stage Company) DELCATH SYSTEMS, INC. Index Page Part I: FINANCIAL INFORMATION 1 Item 1. Condensed Financial Statements (Unaudited) 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures about Market Risk 7 Item 4. Controls and Procedures 8 PART II: OTHER INFORMATION 9 Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults upon Senior Securities 9 Item 5. Other Information 9 Item 6. Exhibits 10 SIGNATURES 11 i DELCATH SYSTEMS, INC. (A Development Stage Company) PART I: FINANCIAL INFORMATION Item 1. Condensed Financial Statements (Unaudited) Index to Financial Statements Page Condensed Balance Sheets March 31, 2011 and December 31, 2010 F-1 Condensed Statements of Operations for the Three Months Ended March 31, 2011 and 2010 and Cumulative from Inception (August 5, 1988) to March 31, 2011 F-2 Condensed Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 and Cumulative from Inception (August 5, 1988) to March 31, 2011 F-3 Notes to Condensed Financial Statements F-4 – F-9 1 DELCATH SYSTEMS, INC. (A Development Stage Company) Condensed Balance Sheets (Unaudited) March 31, December 31, Assets: Current assets Cash and cash equivalents $ $ Investments – Certificates of deposit - Prepaid expenses and other assets Total current assets Property, plant and equipment Furniture and fixtures $ $ Computers and equipment Leasehold improvements Less: accumulated depreciation ) ) Property, plant and equipment, net Total assets Liabilities and Stockholders’ Equity: Current liabilities Accounts payable and accrued expenses $ $ Warrant liability Total current liabilities Deferred revenue Commitments and contingencies - - Stockholders’ equity Preferred stock, $.01 par value; 10,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.01 par value; 70,000,000 shares authorized; 43,156,677 and 43,028,146 shares issued and 42,977,787 and 42,932,460 outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Treasury stock, at cost; 28,100 shares at March 31, 2011 and December 31, 2010 ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ F-1 DELCATH SYSTEMS, INC. (A Development Stage Company) Condensed Statements of Operations and Comprehensive Income (Unaudited) Three Months Ended March 31, Cumulative from Inception (Aug 5, 1988) to March 31, Costs and expenses: General and administrative expenses $ $ $ Research and development costs Total costs and expenses $ $ $ Operating loss ) ) ) Change in fair value of warrant liability (expense) income ) ) Interest income Other income - - ) Interest expense - - ) Net loss ) ) ) Other comprehensive income (loss) ) ) Total comprehensive loss $ ) $ ) $ ) Common share data: Basic and diluted loss per share $ ) $ ) Weighted average number of shares of common stock outstanding F-2 DELCATH SYSTEMS, INC. (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cumulative from inception (Aug. 5, 1988) to March 31, Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock option compensation expense Restricted stock and warrant compensation expense Depreciation expense Amortization of organization costs - - Loss on disposal of furniture and fixtures - - Warrant liability fair value adjustment ) Non-cash interest income - ) ) Changes in assets and liabilities: Decrease (increase) in prepaid expenses and other assets ) ) Increase (decrease) in accounts payable and accrued expenses ) ) Deferred revenue - Net cash used in operating activities $ ) $ ) $ ) Cash flows from investing activities: Purchase of equipment or furniture and fixtures $ ) $ ) $ ) Proceeds from sale of equipment - - Purchase of short-term investments - ) ) Purchase of marketable equity securities - - ) Proceeds from maturities of short-term investments - Organization costs - - ) Net cash provided by (used in) investing activities $ $ ) $ ) Cash flows from financing activities: Net proceeds from sale of stock and exercise of stock options and warrants $ $ $ Repurchases of common stock - - ) Dividends paid on preferred stock - - ) Proceeds from short-term borrowings - - Net cash provided by financing activities $ $ $ (Decrease) increase in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ $ $ Supplemental cash flow information: Cash paid for interest - - Supplemental non-cash activities: Cashless exercise of stock options $
